Citation Nr: 0102869	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a disability 
claimed as due to asbestos exposure or as due to an 
undiagnosed illness.

2.  Entitlement to a disability evaluation in excess of 60 
percent for service-connected hypertensive arteriosclerotic 
heart disease.

3.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected seborrheic dermatitis with hair 
loss and dandruff.

4.  Entitlement to a compensable evaluation for service-
connected status post hemorrhoidectomy.

5.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from November 1975 to November 
1995.

These matters are before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manila, the Philippines.  By 
rating decision dated in August 1996, the RO established 
service connection and assigned a 30 percent evaluation for 
hypertensive arteriosclerotic heart disease; established 
service connection and assigned a 10 percent evaluation for 
seborrheic dermatitis; and established service connection and 
assigned noncompensable evaluations for status post 
hemorrhoidectomy and bilateral hearing loss.  Each grant was 
made effective December 1, 1995.  The veteran appealed the 
initial percentages ratings assigned in that rating decision.

In December 1997, during the pendency of this appeal, the RO 
assigned a 60 percent evaluation to service-connected 
hypertensive arteriosclerotic heart disease and a 30 percent 
evaluation to service-connected seborrheic dermatitis, 
effective December 1, 1995.  In AB v. Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (the Court) held that regarding a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
The Court also stated that it follows that such a claim 
remains in controversy "where less than the maximum 
available benefits are awarded."  Id. at 38.  Consequently, 
the issues of entitlement to a disability evaluation in 
excess of 60 percent for hypertensive arteriosclerotic heart 
disease and in excess of 30 percent for seborrheic dermatitis 
are still before the Board for appellate review.

Review of the record also reveals that the August 1996 rating 
decision denied entitlement to service connection for 
epistaxis, hair loss with dandruff, and arthritis.  The 
veteran filed a timely appeal with respect to these issues.  
In a November 1998 rating decision, service connection for 
gouty arthritis of the knees and ankles was granted.  Service 
connection was also granted for bilateral anterior rhinitis 
sicca, which was found by the RO to be the cause of the 
epistaxis.  In December 1999, the RO granted service 
connection for hair loss and dandruff as secondary to the 
service-connected dermatitis and characterized the veteran's 
service-connected skin disability as seborrheic dermatitis 
with hair loss and dandruff.  The November 1998 and December 
1999 ratings decision represented a full grant of the 
benefits sought, i.e. service connection for the above-cited 
disabilities.  As the veteran did not express disagreement 
with the "down-stream" issue of the effective date or the 
disability evaluation assigned to the RO's grants of service 
connection, such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Review of the record further reveals that in January 1998, 
the veteran filed claims for entitlement to service 
connection for residuals of an injury to the right hand, 
residuals of a laceration to the left temple, and loss of 
sight.  In a November 1998 rating decision, the RO granted 
service connection for a scar as residual to a laceration 
wound to the left temple and for residual injury to the 
second digit of the right hand.  Again, the veteran did not 
appeal with respect to the percentage ratings or effective 
dates assigned and those matters are not before the Board for 
appellate review.  See Grantham, supra.  

In its January 1998 rating decision, the RO denied 
entitlement to service connection for presbyopia.  Also, in 
March 1999, the veteran filed a claim for a total rating due 
to individual unemployability due to service-connected 
disabilities.  In a December 1999 rating decision, the RO 
granted this claim.  The veteran did not file timely appeals 
with respect to these matters and as such, these issues are 
not before the Board for appellate review.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991).

The December 1999 rating decision denied entitlement to 
increased evaluations for tinnitus, cervical spondylosis, 
residual injury to the second digit of the right hand, 
residual laceration of the left temple, gouty arthritis of 
the knees and ankles, and bilateral anterior rhinitis sicca.  
The veteran was notified of these determinations in January 
2000.  It does not appear that the veteran filed a notice of 
disagreement with respect to these issues.  Accordingly, 
these issues are not on appeal and will be discussed no 
further herein.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200, 20.202, 20.302; Manlincon, supra.  

The December 1999 rating decision also denied entitlement to 
service connection for a disability claimed as due to 
asbestos exposure or as due to an undiagnosed illness.  Such 
matter is addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The revised version of 38 C.F.R. § 4.104, Diagnostic Code 
7005 pertaining to arteriosclerotic heart disease, effective 
January 12, 1998, is more favorable to the veteran's claim.

2.  Prior to January 12, 1998, the veteran's service-
connected hypertensive arteriosclerotic heart disease was 
primarily manifested by a history of an old inferior wall 
myocardial infarction with more than light labor not 
feasible; there were no objective findings of acute illness 
from coronary occlusion or thrombosis, chronic residual 
findings of congestive heart failure, angina on moderate 
exertion, or preclusion of more than sedentary employment.  

3.  From January 12, 1998, the veteran's service-connected 
hypertensive arteriosclerotic heart disease is primarily 
manifested by a workload of six metabolic equivalent(s) 
(MET(s)) and left ventricular dysfunction with an ejection 
fracture of 77 percent; there is no objective evidence of 
chronic congestive heart failure, a workload of three METs or 
less, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

4.  The veteran's service-connected seborrheic dermatitis 
with hair loss and dandruff is principally manifested by 
subjective complaints of itching and scaling with objective 
findings of scaly macules on the scalp, post auricular, 
cheeks, eyebrows and right fingers; hyperpigmented and 
brownish maculopapule on the back, chest, and face; erythema 
with fine scaling in the malar and post auricular area on the 
chest and back; there is no evidence of ulcerations, 
extensive exfoliation, crusting, or systemic or nervous 
manifestations, or findings that the dermatitis is 
exceptionally repugnant.  

5.  The service-connected status post hemorrhoidectomy is 
principally manifested by subjective complaints of occasional 
bleeding and pain with objective findings of skin tags and 
grade II external hemorrhoids; there is no evidence of large, 
thrombotic, or irreducible hemorrhoids, excessive redundant 
tissue, frequent recurrences, persistent bleeding, secondary 
anemia, or fissures.  

6.  Neither the old or new regulations referable to the 
evaluation of hearing loss are more favorable to the veteran. 

7.  Both prior and subsequent to June 10, 1999, service-
connected bilateral hearing loss is manifested by no more 
than Level I hearing loss in the left and right ears.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
60 percent for hypertensive arteriosclerotic heart disease 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (effective through January 11, 
1998); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2000).  

2.  The criteria for a disability evaluation in excess of 30 
percent for seborrheic dermatitis with hair loss and dandruff 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7817 (2000).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000).

4.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (effective 
through June 9, 1999); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected hypertensive 
arteriosclerotic heart disease, seborrheic dermatitis with 
dandruff and hair loss, status post hemorrhoidectomy, and 
bilateral hearing loss.  In the interest of clarity, the 
Board will first review the law and regulations.  The Board 
will then separately analyze the issues on appeal.  


Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  Each 
disability is evaluated under a different diagnostic code.  
See 38 C.F.R. Part 4.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio, supra, at 629.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease to injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The Board notes that words such as "mild," "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of descriptive terminology such as "moderate" by medical 
professionals, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R. 4.2, 4.6 
(2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  Pursuant to 38 U.S.C.A. § 7104 (a), 
the Board's decision must be based on consideration of all 
the evidence and material of record, rather than merely 
evidence which pre-dates or post dates a pertinent change to 
the VA's rating schedule.

Duty to assist/standard of review

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, __ (2000) (to be codified at 38 U.S.C.A. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Additional law and VA regulations will be discussed where 
appropriate below.

Analysis

Initially, the Board notes that with respect to all of the 
issues on appeal, the statutory duty to assist has been 
satisfied.  The record shows that the veteran was afforded VA 
examinations in 1996, 1997, 1998, and 1999, which have 
resulted in ample medical and other evidence being associated 
with the claims folder.  The Board is aware of no additional 
evidence which may be pertinent to an informed decision as to 
this issue, and the veteran and his representative have not 
pointed to any such evidence.  The veteran has also been 
accorded ample opportunity to present evidence and argument 
in support of his claims.  The Board will therefore move on 
to a resolution of these issues.

Entitlement to a disability evaluation in excess of 60 
percent for hypertensive arteriosclerotic heart disease

Pertinent Law and Regulations

During the pendency of this appeal, the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7005, concerning the 
evaluation of cardiovascular disabilities, were revised, 
effective January 12, 1998.  The Schedule now includes new 
rating criteria for rating disabilities of the heart.  See 62 
Fed. Reg. 65207-65224 (1997).  Review of the record reveals 
that the veteran had filed his original claim for 
compensation in December 1995 and he expressed disagreement 
with the disability evaluation assigned to the service-
connected hypertensive arteriosclerotic heart disease in 
September 1996.

Under the former provisions of Diagnostic Code 7005, 
pertaining to arteriosclerotic heart disease, a 100 percent 
disability evaluation is assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., and a 100 percent 
disability evaluation is assigned after six months, with 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  A 60 percent evaluation is assigned for 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, where more 
than light manual labor is not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to 
January 12, 1998).

Under the revised provisions of Diagnostic Code 7005, 
documented coronary artery disease resulting in: Chronic 
congestive heart failure, or; workload of three METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent is rated as 100 percent disabling.  
A 60 percent rating is assigned when there is more than one 
episode of acute congestive heart failure in the past year, 
or; workload of greater than three METs but not greater than 
five METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2000).

38 C.F.R. § 4.104 provides that one MET is the energy cost of 
standing quietly at rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body weight per minute.  When 
the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.  38 C.F.R. 
§ 4.104, Note 2.  

Factual Background

A March 1996 VA examination report indicates that the veteran 
was not taking any medication at the present time.  He had 
complaints of chest pain.  Cardiovascular examination 
revealed regular heart sounds and no murmurs.  The veteran's 
blood pressure (sitting) was 210/180.  Chest X-ray 
examination was normal.  The diagnosis was hypertensive 
arteriosclerotic heart disease with hypertension, poorly 
controlled, functional classification at I-II.  

A July 1997 VA examination report reveals that the veteran's 
blood pressure was relatively well-controlled.  The veteran 
had subjective chest pains and easy fatigability.  Chest 
examination was normal.  Electrocardiogram (ECG) revealed 
complete right bundle branch block and an old inferior wall 
myocardial infraction.  Ejection fraction was 70 percent.  
The left ventricle appeared concentrically hypertrophied with 
adequate wall motion and contractility.  The diagnosis was 
hypertensive arteriosclerotic heart disease with complete 
right bundle branch block; inferior wall myocardial 
infarction, old; and left ventricular hypertrophy; functional 
classification II, and hypertension, controlled.  

An August 1998 VA examination report indicates that the 
veteran had dyspnea when walking more than two kilometers, 
after doing mechanical work in his vehicle, or when swimming.  
He was able to climb up a flight of stairs and clean the 
house.  He did not have complaints of angina or other cardiac 
symptoms.  He did not have a history of acute cardiac 
illness.  The veteran was taking Accupril with good response 
and no side effects.  The veteran's blood pressure readings 
were 118/80 (sitting), 130/90 (upright) and 122/80 (supine).  
The veteran did not have cardia arrhythmia, murmurs or 
thrills.  There was no evidence of congestive heart failure.  
A July 1997 ECG revealed concentric left ventricular 
hypertrophy with wall motion.  The ejection fraction was 79 
percent.  The diagnosis was hypertensive cardiovascular 
disease and left ventricular hypertrophy; inferior wall 
myocardial infarction, old; complete right bundle branch 
block, not in failure.  The examiner indicated that the 
ejection fraction was 79 percent and the METs was 8.6.  The 
examiner indicated that more than light manual labor was 
feasible but not severe or competitive physical efforts.  The 
examiner stated that the veteran could be employed to do 
ordinary manual labor or a supervisory job.  It was noted 
that the examiner reviewed the claims folder.  

A May 1999 VA examination report indicates that the veteran 
was still taking Accupril, twice a day, with no side effects 
and with fair response.  It was noted that the veteran had 
recurrent chest discomfort associated with moderate effort 
and even at rest which was relieved by drinking water.  The 
veteran also had complaints of shortness of breath at times.  
It was noted that he was able to do mechanical work on his 
car, swim freestyle for a maximum of one minute, or climb a 
flight of stairs.  The veteran had no complaints of 
orthopnea.  The August 1998 ECG revealed concentric left 
ventricle hypertrophy with good systolic function.  The 
ejection fraction was 77 percent.  Cardiovascular examination 
revealed regular rhythm, normal S1 and S2, and no murmurs.  
The diagnosis was hypertensive cardiovascular disease; 
inferior wall myocardial infarction, old, not in failure.  
The examiner indicates that the ejection fraction was 77 
percent and the METs was 6.  The examiner indicated that 
based on the current data, the veteran could not engage in 
more than light manual labor but could do activities of daily 
living.

Discussion

The RO assigned a 60 percent evaluation to the veteran's 
service-connected hypertensive arteriosclerotic heart disease 
under the provisions of Diagnostic Code 7005, pertaining to 
arteriosclerotic heart disease.  In this case, the Board has 
considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

However, the Board finds that the veteran's service-connected 
hypertensive arteriosclerotic heart disease is most 
appropriately evaluated under Diagnostic Code 7005.  As 
indicated above, the veteran's hypertensive arteriosclerotic 
heart disease is principally manifested by a diagnosis of 
hypertensive arteriosclerotic heart disease, which precludes 
more than light manual labor.  Such symptoms and diagnosis 
are consistent with the rating criteria found in Diagnostic 
Code 7005.  The Board has not identified a diagnostic code 
which is more appropriate.

As noted above, during the pendency of this appeal, the 
provisions of Diagnostic Code 7005 were revised effective 
January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997).  In 
accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of Diagnostic Code 7005 and has determined that 
the revised version is more favorable to the veteran's claim.  
In that regard the Board points out that the revised version 
of Diagnostic Code 7005 sets forth a more objective rating 
criteria, such as certain levels of METs for each disability 
rating, see 38 C.F.R. § 4.104, Diagnostic Code 7005 (2000), 
whereas the former rating criteria sets forth subjective 
criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1997).  

Thus, in accordance with VAOPGCPREC 3-2000, the Board will 
analyze the veteran's claim under the former version of 
Diagnostic Code 7005 prior to January 12, 1998, the effective 
date of the amended regulations.  The Board will then analyze 
the veteran's claim under the amended regulations from 
January 12, 1998, since the amended version is more favorable 
to the veteran's claim.  

Analysis of the former version of Diagnostic Code 7005 from 
December 1, 1995 to January 11, 1998

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 60 percent under the 
former provisions of Diagnostic Code 7005.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (in effect prior to January 12, 
1998).  As set forth above, the former version of Diagnostic 
Code 7005 indicates that a 100 percent disability evaluation 
is assigned during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc., and a 100 percent disability evaluation is 
assigned after six months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  Id.  

There is no medical evidence of record showing that the 
veteran has acute illness from coronary occlusion or 
thrombosis.  The medical evidence of record does show that 
the veteran had an old inferior wall myocardial infarction.  
ECG's in 1997 and 1998 revealed a complete right bundle 
branch block.  However, the examiner who performed the August 
1998 VA examination indicated that the complete right bundle 
branch block was not in failure, and, the medical evidence of 
record does not demonstrate a diagnosis or findings of 
congestive heart failure.  The August 1998 VA examination 
report specifically noted that there was no evidence of 
congestive heart failure.  Also, chest X-ray examinations in 
March 1996 and July 1997 were normal.  

There is no medical evidence of angina on moderate exertion.  
The VA examination reports dated in March 1996 and July 1997 
indicate that the veteran had subjective complaints of chest 
pain.  However, the August 1998 VA examination report 
indicates that the veteran did not have complaints of angina.  
The results of the August 1998 and May 1999 stress tests were 
normal.  Angina was not noted.  

The medical evidence does not demonstrate that more than 
sedentary employment was precluded due to the service-
connected heart disease prior to January 12, 1998.  The 
examiner who performed the August 1998 VA examination 
concluded that the veteran could be employed to do ordinary 
manual labor or employed in a supervisory job.  The examiner 
indicated that more than light labor was feasible but not 
severe or competitive physical efforts.  The May 1999 VA 
examination report indicates that the veteran was not able to 
engage in more than light manual labor but was able to do 
activities of daily living.  Thus, the Board concludes that 
the medical evidence establishes that the veteran was able to 
perform light manual labor, which is more than sedentary 
labor, prior to January 12, 1998.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assignment of a disability evaluation in 
excess of 60 percent for hypertensive arteriosclerotic heart 
disease under Diagnostic Code 7005 as in effect prior to 
January 12, 1998.

Analysis of the revised version of Diagnostic Code 7005 from 
January 12, 1998 

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 60 percent under the 
revised provisions of Diagnostic Code 7005.  As noted above, 
in order for a disability evaluation in excess of 60 percent 
to be assigned under the revised provisions of Diagnostic 
Code 7005, the evidence must demonstrate arteriosclerotic 
heart disease with chronic congestive heart failure, or; 
workload of three METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.

There is no medical evidence of congestive heart failure.  
The Board notes that the August 1998 VA examination report 
indicates that there was no evidence of congestive heart 
failure.  Congestive heart failure was not detected upon VA 
examination in May 1999.

The medical evidence of record does not demonstrate that the 
veteran had dyspnea, fatigue, angina, dizziness or syncope 
with a workload of three METs or less.  The evidence of 
record shows that the veteran's workload was greater than 
three METs.  The August 1998 VA examination report indicates 
that the veteran had a workload of 8.6 METs.  The stress test 
report did not note findings of dyspnea, angina, dizziness, 
or syncope.  The interpretation was normal stress test.  The 
May 1999 stress test report indicates that the veteran had a 
workload of 6 METs and there was no indication the veteran 
had dyspnea, angina, dizziness of syncope.  The 
interpretation was normal stress test.  The VA examination 
reports indicate that the veteran had complaints of dyspnea 
when walking more than two kilometers, after doing mechanical 
work on his vehicle, or swimming.  However, as noted above, 
the stress tests in 1998 and 1999 were normal.    

The medical evidence shows that the veteran has left 
ventricular hypertrophy.  However, his ejection fraction was 
more than 30 percent.  The August 1998 VA examination report 
indicates that the veteran's ejection fraction was 79 
percent.  The May 1999 VA examination report indicates that 
the veteran's ejection fraction was 77 percent.  

Thus, the Board finds that a disability evaluation in excess 
of 60 percent is not warranted for the service-connected 
hypertensive arteriosclerotic heart disease under the revised 
provisions of Diagnostic Code 7005 from January 12, 1998.  
Nor, the Board notes, would application of the former version 
of Diagnostic Code 7005 provide for an evaluation in excess 
of 60 percent from January 12, 1998, insofar as the evidence 
does not show acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc., or, chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or evidence that than sedentary employment 
precluded from January 12, 1998.

There is no medical evidence of record to the effect that the 
veteran's service-connected hypertensive arteriosclerotic 
heart disease was more severe or that a disability evaluation 
in excess of 60 percent was warranted at any time since 
December 1, 1995.  Accordingly, a staged rating under 
Fenderson is not warranted.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 60 
percent is not warranted for the service connected 
hypertensive arteriosclerotic heart disease under either the 
former or revised provisions of Diagnostic Code 7005, as 
applicable.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.  

Entitlement to a disability evaluation in excess of 30 
percent for seborrheic dermatitis with hair loss and dandruff

Pertinent Law and Regulations

Under VA regulations, seborrheic dermatitis is rated as 
eczema.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7817.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7806, eczema, a 50 
percent evaluation is assigned for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
evaluation is assigned for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation is assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A noncompensable evaluation is assigned for 
eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.


Factual Background

A March 1996 VA examination report indicates that the veteran 
had complaints of rashes.  Examination of the skin revealed 
scaly non-adherent macules on the scalp.  The skin was 
erythematous with scaly macules in the post-auricular area, 
cheeks, perianal areas and eyebrows.  There were scaly 
macules with papulo-vesicles at the side of the right fingers 
of the right hand.  There were hyperpigmented and brownish 
maculopapule on the back, chest, and face.  A photograph of 
the veteran's face was taken.  The diagnosis was seborrheic 
dermatitis and dyshydrotic eczema.

A July 1997 VA dermatology examination reveals that the 
veteran stated that he developed pruritus and erythema of the 
scalp and face, post auricular, chest and back in service.  
He stated that he developed vesicles in the fingertips after 
using a chemical to clean ships and exposure to hydraulic 
fluid and battery acids.  He stated that he was given various 
topical medications like hydrocortisone and lotions.  The 
veteran also noted having hypopigmented patches and macules 
on the legs.  The veteran had complaints of itching and 
scaling.  He was affected by seasonal changes and the use of 
detergents.  Physical examination revealed scaling on the 
scalp.  There was erythema with fine scaling in the malar and 
post-auricular on the chest and back.  There were 
hypopigmented macules on the legs which were .5 centimeters 
in diameter.  There were hypopigmented patches on the chest 
and back.  The distribution of the skin disorder was the 
scalp, face, chest, back and lower extremities.  A photograph 
of the veteran's face was taken.  The diagnosis was 
seborrheic dermatitis of the scalp, face, chest, and back and 
pityriasis versicolor of the chest and back.   

A December 1998 VA examination report reveals that the 
examiner reviewed the claims folder.  The examiner noted that 
the seborrheic dermatitis was diagnosed in 1984.  The veteran 
was treated with Lidex which caused improvement.  The 
examiner notes that since then the veteran had not had a 
recurrence of lesions.  The veteran's current treatment 
included scalp lotion or hydrocortisone lotion and shampoo.  
The veteran complained of pruritus.  Physical examination 
revealed erythematous edematous macules of the scalp, 
auricular area and auditory canal area.  There was no 
ulceration, exfoliation, or crusting.  There was no 
associated systemic or nervous manifestations.  The diagnosis 
was seborrheic dermatitis.  The examiner indicated that 
dandruff was a layman's term for seborrheic dermatitis.  The 
examiner noted that hair loss was an uncommon occurrence with 
seborrheic dermatitis; however, in his private practice, he 
had seen many patients with seborrheic dermatitis and 
concomitant hair loss.

Discussion

The RO assigned a 30 percent evaluation to the veteran's 
service-connected seborrheic dermatitis with hair loss and 
dandruff under the provisions of Diagnostic Codes 7817, which 
pertains to dermatitis exfoliativa, and under Diagnostic Code 
7806, which pertains to eczema.

The Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, see 
Tedeschi, supra, but finds that the veteran's service-
connected seborrheic dermatitis with hair loss and dandruff 
is most appropriately rated under Diagnostic Code 7806.  As 
indicated above, the service-connected seborrheic dermatitis 
with hair loss and dandruff is principally manifested by 
complaints of itching and scaling and physical findings of 
macules, papulovesicales, and maculopapules on the back, 
chest, scalp and face.  Such symptoms and diagnosis are 
consistent with the rating criteria found in Diagnostic Code 
7806.  The Board has not identified a diagnostic code which 
is more appropriate.

The Board notes that the veteran had filed a claim for 
service connection for hair loss and dandruff in December 
1995.  In a December 1999 rating decision, the RO granted 
service connection for dandruff and hair loss as secondary to 
the seborrheic dermatitis and characterized the service-
connected skin disorder as seborrheic dermatitis with 
dandruff and hair loss.  The RO based its decision upon the 
findings of the December 1998 VA examination in which the 
examiner concluded that the veteran's dandruff was, in fact, 
seborrheic dermatitis.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 30 
percent for the service-connected seborrheic dermatitis under 
Diagnostic Code 7806.  As noted above, under Diagnostic Code 
7806, a 50 percent evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

The medical evidence of record establishes that the veteran's 
seborrheic dermatitis is principally manifested by complaints 
of itching and scaling.  There are physical findings of scaly 
macules on the scalp, and on the post auricular area, the 
cheeks, and eyebrows.  There were macules with papulo-
vesicles on the right fingers.  There were hyperpigmented and 
brownish maculopapules on the back, chest, and face.  The 
veteran's skin was erythematous in the post auricular area, 
cheeks, chest, and back.  There were hypopigmented patches on 
the chest and back.  

There is no medical evidence of ulceration or extensive 
exfoliation or crusting.  The December 1998 VA examination 
report indicates that there were no findings of ulcerations.  
There are no physical findings or complaints of systemic or 
nervous manifestations.  There are no findings that the skin 
disorder is exceptionally repugnant.  The photographs have 
been reviewed.  Such do not reveal exceptionally repugnant 
findings.

Thus, the Board finds that a disability evaluation in excess 
of 30 percent is not warranted for the seborrheic dermatitis 
under the provisions of Diagnostic Code 7806 and the 
preponderance of the evidence of record is against the claim.

There is no medical evidence of record to the effect that the 
veteran's service-connected seborrheic dermatitis with 
dandruff and hair loss was more severe or that a disability 
evaluation in excess of 30 percent was warranted at any time 
since December 1, 1995.  Accordingly, a staged rating under 
Fenderson is not warranted.

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the service-connected seborrheic 
dermatitis with dandruff and hair loss under the provisions 
of Diagnostic Code 7806.  The preponderance of the evidence 
is against the veteran's claim and the claim is denied.  

Entitlement to a compensable evaluation for status post 
hemorrhoidectomy

Pertinent Law and Regulations

Under the provisions of Diagnostic Code 7336, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids.  A 10 percent disability rating is warranted for 
large or thrombotic irreducible hemorrhoids, with excessive 
redundant tissue.  A 20 percent disability evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2000). 

Factual Background

A March 1996 VA examination report indicates that the veteran 
reported that he had surgery for hemorrhoids in 1991.  
Examination revealed no evidence of hemorrhoids.  

A March 1996 VA proctologic examination report indicates that 
rectal examination revealed skin tags.  Proctosigmoidoscopy 
was negative for ulcers, polyps, or trauma.  

In a February 1997 statement, a private physician stated that 
the veteran had sought consultation in January 1996 for an 
anal mass and associated pain.  The impression was external 
hemorrhoids.  He was treated with medication.

At a hearing before the RO in February 1997, the veteran 
reported that he believed he still had hemorrhoids.  
[Transcript at 3].  He stated that he had bleeding once in 
awhile and sometimes pain.  Id. 

A July 1997 VA proctologic examination report indicates that 
rectal examination revealed skin tags.  The examination was 
negative for masses or tenderness.  Proctosigmoidoscopy was 
negative for ulcers, polyps, or trauma.  The diagnosis was 
grade II external hemorrhoids.  

A July 1997 VA intestine examination report indicates that 
the veteran had subjective complaints of bleeding when 
defecating.  There were no complaints of nausea, diarrhea or 
constipation.  There was not evidence of malnutrition.  There 
was no bowel or abdominal disturbance.  The diagnosis was 
grade II external hemorrhoids and status post 
hemorrhoidectomy.  

A May 1999 VA proctologic examination report indicates that 
rectal examination revealed skin tags.  There was no 
tenderness or masses.  Proctosigmoidoscopy detected no 
ulcers, polyps, or tumors.  The diagnosis was grade II 
hemorrhoids.  

A May 1999 VA examination report indicates that the veteran 
had subjective complaints of pain with defecation and blood-
streaked stools.  The veteran had good sphincter control.  He 
did not have fecal leakage or involuntary bowel movements.  
He was not undergoing current treatment.  Physical 
examination revealed no evidence of fecal leakage.  The 
examiner indicated the veteran had pinkish conjunctiva as a 
sign of anemia.  There was no evidence of fissures.  There 
was no evidence of bleeding.  The diagnosis was grade II 
external hemorrhoids.

Discussion

The RO assigned a 10 percent evaluation to the veteran's 
service-connected status post hemorrhoidectomy under the 
provisions of Diagnostic Code 7336, pertaining to external 
and internal hemorrhoids.  The Board finds that the veteran's 
disability is appropriately evaluated under Diagnostic Code 
7336 insofar as his principal manifestations of occasional 
bleeding and pain, and diagnosis of external hemorrhoids are 
consistent with the rating criteria found in Diagnostic Code 
7336.  The Board has not identified a diagnostic code that is 
more appropriate.  See Butts, Tedeschi, supra.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of zero percent for the service-connected status 
post hemorrhoidectomy under Diagnostic Code 7336.  

As noted above, under Diagnostic Code 7336, a 10 percent 
evaluation is warranted for external or internal hemorrhoids 
which are large or thrombotic, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences and a 20 
percent disability evaluation is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.   

The medical evidence of record establishes that the veteran 
has grade II external hemorrhoids.  The VA examination 
reports indicate that the veteran complains of occasional 
bleeding and pain.  There is, however, no medical evidence 
that the veteran has large, thrombotic, irreducible 
hemorrhoids.  The VA examination reports dated in 1996, 1997, 
and 1999 indicate that examination revealed skin tags.  
However, there is no indication that the veteran had 
excessive redundant tissue.  There is no evidence of frequent 
recurrences.  The veteran indicates that he only had 
occasional bleeding and occasional pain due to the 
hemorrhoids.  The medical evidence of record shows that the 
veteran was treated for external hemorrhoids in 
February 1997.  There is no evidence of treatment for 
hemorrhoids since that time.  

Further, there is no medical evidence of persistent bleeding 
due to the external hemorrhoids.  The veteran has subjective 
complaints of occasional bleeding.  Bleeding was not detected 
upon the VA examinations in 1996, 1997, or 1999.  The May 
1999 VA examination report indicates that there was no 
evidence of bleeding.  There is no evidence of fissures due 
to the hemorrhoids.  The VA examination reports did not 
detect fissures.  The May 1999 VA examination report 
specifically notes that there was no evidence of fissures.  
The VA examination reports also do not reflect diagnoses of 
secondary anemia due to hemorrhoids.  The May 1999 VA 
examination report indicates that the veteran had pinkish 
conjunctiva as a sign of anemia; however, there was no 
diagnosis of anemia.  Accordingly, a disability evaluation in 
excess of zero percent under Diagnostic Code 7336 is not 
warranted.   

There is no medical evidence of record to the effect that the 
veteran's service-connected status post hemorrhoidectomy was 
more severe or that a disability evaluation in excess of zero 
percent was warranted at any time since December 1, 1995.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service connected 
status post hemorrhoidectomy under the provisions of 
Diagnostic Code 7336.  The preponderance of the evidence is 
against the veteran's claim and such is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss

Pertinent Law and Regulations

The veteran filed his initial claim for service connection 
for bilateral hearing loss in December 1995.  Service 
connection for sensorineural hearing loss was granted in 
August 1996 and a noncompensable evaluation was assigned.  
The veteran expressed disagreement with the disability 
evaluation in September 1996.  

During the pendency of this appeal, effective June 10, 1999, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  Pursuant to VAOPGCPREC 3-2000 the 
Board must initially determine whether the current or former 
rating criteria are more favorable to the veteran. 

Specifically, the pertinent regulations do not contain any 
substantive changes that affect this particular case, but add 
certain provisions that were already the practice of VA.  38 
C.F.R. § 4.85.  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  

Under the regulations in effect prior to June 10, 1999, 
evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree 
of disability for service-connected defective hearing, the 
Schedule established 11 auditory acuity levels designated 
from level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 
6100-6110 (effective prior to June 10, 1999). 

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2000). 


The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Factual Background

A March 1996 VA audiologic examination report shows pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
25
LEFT
15
20
30
25

The average puretone threshold for the right ear was 21.25 
and the average puretone threshold for the left ear was 22.5.  
Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  It was noted that the speech 
recognition thresholds shown conformed with the pure tone 
thresholds shown.  

A July 1997 VA audiologic examination report indicates pure 
tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
35
30
LEFT
20
20
35
35

The average puretone threshold for the right ear was 25 
decibels.  The average puretone threshold for the left ear 
was 27.5 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.

A May 1999 VA audiologic examination report indicates that 
the veteran's chief complaint was occasional hearing 
difficulty.  Audiologic evaluation showed pure tone 
thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
30
40
50
LEFT
35
35
45
45

The average puretone threshold for the right ear was 36.2 
decibels and the average puretone threshold for the left ear 
was 40 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.

Discussion

The Board initially finds that the veteran's service-
connected bilateral hearing loss is properly evaluated under 
the rating criteria for hearing impairment pursuant to 
38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has not 
identified a diagnostic code which is more appropriate, see 
Butts, supra; Tedeschi; supra, and the veteran has not 
suggested the use of another diagnostic code.

Pursuant to VAOPGCPREC 3-2000, the Board has reviewed both 
the former and revised provisions to determine which version 
is more favorable.  The Board notes that the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered.  Specifically, the pertinent 
regulations do not contain any substantive changes that 
affect this particular case, but add certain provisions that 
were already the practice of VA.  38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  

Thus, the Board finds that neither version of the regulations 
is more favorable to the veteran.  Therefore, the Board will 
apply the earlier version of the regulation for the period 
prior to the effective date of the change, which is June 10, 
1999 and will apply the revised version from June 10, 1999, 
the effective date of the change.  See VAOPGCPREC 3-2000.

The March 1996 and July 1997 VA audiologic evaluation results 
do not demonstrate that the veteran's overall bilateral 
hearing loss warrants a compensable disability evaluation 
under Diagnostic Codes 6100-6110, effective prior to 
June 10, 1999.  

As set out above, the results of VA audiologic examination in 
March 1996 show a 21.25 average decibel loss in the right ear 
and a 100 percent correct speech discrimination score for the 
right ear, which, when applied to Table VI of 
38 C.F.R. § 4.85 (1999), result in a numeric designation of 
Level I hearing loss in the right ear.  The reported 22.5 
decibels average pure tone threshold level and 100 percent 
correct speech discrimination score measured for the left 
ear, when applied to Table VI, result in a numeric 
designation of Level I hearing loss in the left ear.  By 
applying the numeric designation of Level I in the right ear 
and Level I in the left ear to Table VII in 38 C.F.R. § 4.85 
(1999), a noncompensable evaluation for the veteran's 
service-connected hearing loss is assigned.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (effective prior to June 10, 
1999).

The results of audiologic examination in July 1997 are 
consistent with the above.  The veteran demonstrated an 
average 25 decibel loss and 100 percent correct speech 
discrimination score measured for the right ear, which, when 
applied to Table VI results in a numeric designation of Level 
I in the right ear.  The reported 27.5 decibels average pure 
tone threshold level and 100 percent correct speech 
discrimination score measured for the left ear, when applied 
to Table VI results in a numeric designation of Level I in 
the left ear.  By applying the numeric designation of Level I 
in the right ear and Level I in the left ear to Table VII, a 
noncompensable evaluation for the veteran's service-connected 
hearing loss is assigned.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (effective prior to June 10, 1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes his hearing 
acuity has been severely diminished, it must be concluded 
that the evidence as a whole does not warrant a disability 
evaluation in excess of the noncompensable evaluation for the 
veteran's bilateral hearing loss from December 1, 1995 to 
June 9, 1999.  

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2000).  

The Board finds that the May 1999 VA examination was 
conducted by a state-licensed audiologist and all necessary 
tests were performed.  The May 1999 VA examination shows that 
the veteran has an average pure tone threshold of 36.2 
decibels for the right ear, with 100 percent speech 
discrimination.  The veteran demonstrated an average pure 
tone threshold of 40 decibels for the left ear, with 
100 percent speech discrimination.  The only possible 
interpretation of this examination under new regulations is 
that the veteran's hearing loss of the right ear is at Level 
I and the veteran's hearing loss in the left ear is at Level 
I, and therefore, a compensable rating is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2000).  Application of the regulations in effect prior to 
June 10, 1999, would not alter that conclusion.

There is no evidence of record that the veteran's service-
connected bilateral hearing loss was more severe at any time 
since December 1, 1995.  Accordingly, a staged rating under 
Fenderson is not warranted.  In summary, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  A disability evaluation in excess of zero percent for 
the service-connected bilateral hearing loss is not 
warranted, for the reasons and bases described above.  
The benefit sought on appeal is accordingly denied.   


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for hypertensive arteriosclerotic heart disease is 
denied.  

Entitlement to a disability evaluation in excess of 30 
percent of seborrheic dermatitis with hair loss and dandruff 
is denied.  

Entitlement to a disability evaluation in excess of zero 
percent for status post hemorrhoidectomy is denied.  

Entitlement to a disability evaluation in excess of zero 
percent for bilateral sensorineural hearing loss is denied.  


REMAND

In a December 1999 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestos-related disabilities and undiagnosed illness related 
to service in the Persian Gulf.  The veteran was advised of 
that decision in January 2000.  Later in January 2000, he 
filed a notice of disagreement with respect to these issues.  
The filing of a notice of disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995). 

The RO has not had an opportunity to issue a statement of the 
case as to this issue.  Under the Court's jurisprudence, the 
Board is thus obligated to remand these issues.  See Godfrey, 
supra; see also Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines VA obligations with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  It would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should issue a statement of the 
case, containing all applicable laws and 
regulations, as to the issues of 
entitlement to service connection for 
disability claimed as due to asbestos 
exposure and undiagnosed disability 
claimed as related to service in the 
Persian Gulf.  The veteran and his 
representative should be provided with 
copies of the statement of the case and 
advised of the time period in which to 
perfect his appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
He need take no action unless otherwise notified.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Member
	Board of Veterans' Appeals

 

